DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 10/13/2021 have been entered. Claims 1-3, 5-12, and 14-22 remain pending in the application. The amendments overcome each of the claim objections and partially overcome the rejections under 35 USC 112(b) set forth in the previous office action mailed on 07/19/2021. The remaining rejections under 35 USC 112(b) are overcome by the examiner’s amendments set forth below.
EXAMINER’S AMENDMENT
The examiner’s amendment set forth in the notice of allowance dated 01/05/2021 remains in effect and is unchanged.
REASONS FOR ALLOWANCE
Claims 1-3, 6-12, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10, and 19, the prior art of record fails to teach or render obvious a stackable ligation clip wherein a second beam comprises a second alignment member having arms that project outwardly of the external side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771